                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                             BILLINGS DIVISION


CHAD STONE,                                      Case No. CV-20-109-BLG-SPW

                      Plaintiff,                JUDGMENT IN A CIVIL CASE

  vs.

JUSTICE OF THE PEACE LINDA CANTON;
   SHERIFF BRAD BICHLER; ATTORNEY
   KARL KNUCHEL; MIKE DIRKERS;
   CLAUDETTE DIRKERS; CHRIS
   WILLIAMS; SHARRON STAN; PARK
   COUNTY ATTORNEY KENDRA
   LASSITER (ANDERSON); DISTRICT
   COURT JUDGE BRENDA GILBERT;
   PARK COUNTY SHERIFFS
   DEPARTMENT,

                      Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The
  issues have been tried and the jury has rendered its verdict.

   X    Decision by Court. This action came before the Court for bench trial,
  hearing, or determination on the record. A decision has been rendered.

            JUDGMENT entered that Stone's Complaint is DISMISSED
                       WITHOUT PREJUDICE

        Dated this 8th day of July, 2021.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ A. Carrillo
                                       Deputy Clerk
